      Case 1:20-cr-00388-DLC Document 75 Filed 12/11/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :               20Cr388 (DLC)
                                       :
               -v-                     :                    ORDER
                                       :
MARIO REYNOSO-HICIANO, JOEL CABRERA    :
a/k/a “Gordo,” a/k/a “Oso,” VLADIMIR   :
REYES, YUDITH REYNOSO-HICIANO a/k/a    :
“La Classica,” and PEDRO REYNOSO,      :
                                       :
                          Defendants.  :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

     At the August 28, 2020 initial pretrial conference, trial

in this case was set for March 1, 2021.       The Southern District

of New York is reconfiguring courtrooms and other spaces in its

courthouses to allow criminal jury trials to proceed as safely

as possible during the COVID-19 pandemic.       Due to safety

protocols, no more than two defendants in this case will proceed

to trial at any one time.     On December 8, the Clerks’ Office

notified district judges of the dates on which jury selection

could commence during January through March 2021 in the

reconfigured spaces.    Accordingly, the parties are hereby

     NOTIFIED that the trial of no more than two defendants in

this action will commence with jury selection on Wednesday,

February 24, 2021.   It is hereby
         Case 1:20-cr-00388-DLC Document 75 Filed 12/11/20 Page 2 of 2


     ORDERED that the Government will advise the Court no later

than February 9, of which two defendants it wishes to bring to

trial on that date.

     IT IS FURTHER ORDERED that any motion by either of those

defendants for a severance shall be filed by February 12.

     IT IS FURTHER ORDERED that the Voir Dire requests and

Requests to Charge for these two defendants are due February 10

at noon.

     IT IS FURTHER ORDERED that a final pretrial conference will

occur on February 19 at 10 a.m. in Courtroom 18B, 500 Pearl

Street.

Dated:      New York, New York
            December 11, 2020


                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      2
